If it be conceded that the commission had no power to fix the compensation for the right of way, the record shows that the injunction was not asked for on that ground. No such objection to the proposed action of the commission was taken before the Circuit Judge, and therefore that ground of objection is not properly before this Court. If the complaint is carefully read, it will be seen that it is there alleged that the proposed change of the road was not the relocation of an existing road, but the opening of an entirely new road, and the injunction was asked for, on the ground, among others, that the commission was not authorized to do more than relocate existing roads. It is nowhere alleged that the commission itself would undertake to assess the compensation, and that it has no power to do so. Paragraph 7 of the complaint is the only one which refers to the matter of condemnation, and it is there alleged that the commission do not propose to relocate a road, but to open a new road on plaintiff's land, and to condemn her land for that purpose, and that "it has no power to do this." Do what? Construing the last part of the paragraph in connection with the first, it is clear that the pleader meant to allege that the commission had no power to condemn plaintiff's land for the purpose of opening a new road. The order of the Circuit Judge also shows *Page 213 
that the objection that the commission had no power to assess the compensation was not made before him, for he does not allude to that matter at all, in disposing of the motion. He says: "This act provides, inter alia: 'For the purpose of relocating any road, and when deemed necessary, the commission is hereby empowered to acquire by grant, purchase or condemnation, all necessary land: Provided, That where lands are condemned the damage shall be fixed as now provided by law in like cases.' From an examination of the complaint and the exhibit thereto, I am of the opinion that the work proposed to be done by the defendant is the relocation of a highway, which is within the powers granted it by the above mentioned act. I do not think I would be warranted in further enjoining the defendant from proceeding under this act. I think the plaintiff has an adequate remedy at law under the condemnation proceedings contemplated by this act for such damage as she may sustain."
This Court has frequently held that points not presented to or decided by the Circuit Court will not be considered by this Court. Parties should not be allowed to shift their grounds or to take positions here not taken on Circuit. It is not fair to the Circuit Judge or to the opposing party. If this point had been made below, the commission might have obviated any controversy on that ground by having the county commissioners assess the compensation.
I think, therefore, the order should be affirmed.
MR. JUSTICE GAGE did not sit in this case. *Page 214